1    Badma Gutchinov, Esq. # 140040
     Law Office of Badma Gutchinov
2
     P.O. Box 16431
3    San Francisco, CA 94116-0431
     Telephone: (415) 572-7075
4    Facsimile: (855) 293-3696
5
     Attorney for Debtor
6

7

8                                 UNITED STATES BANKRUPTCY COURT

9                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10

11
     In re:        JEFFREY E. DEWEESE,                   Case No. 19-30625 HLB13
12                                                       Chapter 13

13                                Debtor,                RESPONSE: RESPONSIVE SUPPLEMENTAL
                                                         DECLARATION OF DEBTOR IN
14                                                       OPPOSITION TO RELIEF
15                                                       Date: February 20, 2020
                                                         Time: 1:00 p.m.
16                                                       Dept: Courtroom 19
                                          /
17

18
              I,       JEFFREY E. DEWEESE declare:

19            1.       I am the Debtor. I have personal knowledge of the following facts and if I am

20   called to testify, I could and would competently testify hereto.
21
              2.       I am respectfully requesting that the automatic stay remain in effect while my
22
     loan modification resubmitted application is under review or still under review as per servicer,
23
     Fay communication with on January 31, 2020. As of filing of their motion, I had a pending loan
24

25   modification as of November 30, 2019 which was resubmitted on February 4, 2020. Attached

26   hereto is a true and correct of my only letter from Fay, marked hereto as Exhibit “B”.
27            3.       As per court’s guideline re: residential loan modification on relief from stay
28
     motion in Chapter 13 cases, Fay did NOT follow this guideline filing their motion prematurely


   Response:
Case:        ResponsiveDoc#
      19-30625          Supplemental Declaration
                              91 Filed:       02/14/20      1
                                                           Entered: 02/14/20 16:36:39     Page 1 of 2
1    and mistakenly stated in their RS Cover Sheet that a loan modification was not submitted prior to
2
     filing of their motion.
3
               4.    Fay Servicing further stated that I had until February 27, 2020 (see paragraph of
4
     Fay’s January 31, 2020 letter, Exhibit “B”.
5

6              5.    My attorney has Creditor’s counsel to continue the hearing of this motion, but

7    they have not as filing my supplemental response. Now, I ask the motion to be withdrawn or
8    denied.
9
               6.    Since I have until February 27, 2020, I intend to provide Fay additional
10
     supporting documents and am willing to amend my application so that I will be given fullest
11
     consideration. I am asking the court to give me a chance while I have the stay in effect so that I
12

13   can work out a modification of the loan.

14             7.     I declare under the penalty of perjury under the laws of the State of California
15
     that the foregoing is true and correct. Executed in San Francisco, California.
16
     Dated: February 14, 2020                 /s/Jeffrey E. DeWeese
17                                            Debtor Jeffrey E. DeWeese

18

19

20

21

22

23

24

25

26

27

28




   Response:
Case:        ResponsiveDoc#
      19-30625          Supplemental Declaration
                              91 Filed:       02/14/20    2
                                                         Entered: 02/14/20 16:36:39     Page 2 of 2
